DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/3/22.

Applicant's election with traverse of invention I in the reply filed on 11/3/22 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden because search of the invention would require “similar features”.  This is not found persuasive because “a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02” See MPEP 803.II. In this case, there is at least a separate classification. The examiner additionally respectfully notes the distinction between the two inventions which would necessitate a divergent search strategy including unique text searches. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mata (US 20160222778 A1).

Regarding claim 1, Mata teaches an apparatus for determining a location of an inner string (Fig 1, inner string 36) in an outer string (Fig 2, outer string 40) of a downhole system, comprising: 
an axis parallel to a longitudinal axis of the inner string (Fig 1, longitudinal axis defined by the inner string 36); 
a tagging assembly (Fig 1, assembly 48, seen in additional detail in Figs 2A-2D as feature 100) disposed at a tagging location in the outer string (Fig 1, assembly 48 at a downhole location in outer string 38), the outer string configured to be deployed into a borehole in a subterranean region (Fig 1, string 40 is in a borehole 38 in a formation), the inner string configured to be advanced through the outer string (Fig 1, inner string 36 moved in outer string as seen), the tagging assembly including: 
a stop component (Fig 2A-2D, shear member 106) configured to obstruct axial movement of the inner string through the outer string at the tagging location (Fig 1, Para 0033-0034, string 36 contacts shear element 106 and would prevent movement until sheared), the stop component configured to be displaced in response to an axial force applied to the stop component by the inner string, to permit the inner string to advance axially beyond the tagging assembly (Para 0034, “When sufficient load is transferred, shear members 106 of well feature 100 will break. As the required load to break shear members 106 of well feature 100 is known and the applied set down weight at the surface is known”).  

Regarding claim 2, Mata further teaches a depth measurement device configured to measure an axial distance along the axis moved by the inner string relative to the outer string (Para 0033, “shear members 106 or both may serve as a depth reference element of well feature 100 as positive contact between mating assembly 110 and well feature 100 is used to determine the depth of well feature 100 in the well”, in order to determine depth, a device is inherently required).  

Regarding claim 3, Mata further teaches a weight-on-bit measurement device configured to measure weight-on-bit to detect tagging of the stop component by the inner string (Para 0034, “When sufficient load is transferred, shear members 106 of well feature 100 will break. As the required load to break shear members 106 of well feature 100 is known and the applied set down weight at the surface is known”, the examiner notes that the measurement of set down weight/load requires a device for measuring such load. Measurement of load is measurement of WOB).  

Regarding claim 5, Mata further teaches wherein the stop component is connected to a support structure of the outer string (Para 0025, the features “may be positioned within and coupled to profiles […] within casing string 40”), the support structure configured to prevent axial movement of the stop component before displacement of the stop component (Para 0025, the features which contain the stop component are held in place with the profiles and thus axial movement is inhibited until shearing).  

Regarding claim 6, Mata further teaches wherein the stop component is configured to disintegrate in response to the axial force being beyond an axial threshold force (Para 0034, “When sufficient load is transferred, shear members 106 of well feature 100 will break.”).  

Regarding claim 7, Mata further teaches wherein the stop component is made from a material configured to maintain the inner string at a tagging position up to the axial threshold force applied by the inner string, the material having a brittleness so that the axial threshold force causes the stop component to disintegrate (Para 0034, “When sufficient load is transferred, shear members 106 of well feature 100 will break”, the components will remain in place until the sufficient load threshold is reached; Para 0031 Shear members 106 may be formed from a metal, a ceramic or other suitable material”).  

Regarding claim 8, Mata further teaches wherein the stop component is made from a material configured to maintain the inner string at a tagging position up to the axial threshold force applied by the inner string, and deform and be displaced in response to the axial threshold force to permit the inner string to advance axially  (Para 0034, “When sufficient load is transferred, shear members 106 of well feature 100 will break”, the components will remain in place until the sufficient load threshold is reached. In shearing, the shear members 106 are deformed.).  

Regarding claim 9, Mata further teaches wherein the stop component is configured to permit fluid flow through the outer string (Fig 2A-2D, there is a central bore in 106 as seen which permits flow therethrough).  

Regarding claim 10, Mata further teaches wherein the stop component is configured to prevent fluid flow through the outer string (Para 0032, tool 110 engages the stop component 106 with shoulder and nose 114 obstructing the central bore of tool 100 and thus the stop component has a configuration to prevent flow as broadly and reasonably construed).  

Regarding claim 12, Mata further teaches a force distribution component disposed on a surface of the stop component (Para 0032, Fig 3A-3B, shoulder 118 engages upper surface of shear member 106), the force distribution component configured to distribute the axial force applied by the inner string upon engagement with the tagging assembly (Para 0032, Fig 3A-3B, shoulder 118 engages upper surface of shear member 106.  

Regarding claim 13, Mata further teaches at least one of an additional layer (Fig 2A-2D, one tab 104 at the left, this is a part of the multi-layered system of 106 and 104) and a separate element (Fig 2A-2D, one tab 104 at the right) made from at least one material (Para 0030, lug 104 may be made of metal) that is different than a material making up the stop component (Para 0031, shear member 106 is made out of ceramic), the at least one material configured to dampen an impact load when the inner string contacts the tagging assembly (Fig 1, Fig 2A-2D, the tab 104 would necessarily bear some of the load and therefore the impact of the string conveyed by element 110, see also Fig 3A-3B).  

Regarding claim 15, Mata further teaches wherein the stop component includes an opening (Fig 2A-2D, there is a central bore/opening defined by the stop component 106). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mata (US 20160222778 A1), in view of Hiorth (US 20180313183 A1).

 Regarding claim 4, while Mata teaches “Shear members 106 may be formed from a metal, a ceramic or other suitable material” (Para 0031), Mata is silent on wherein the stop component is made from at least one of cement, plastic and glass.  
	Hiorth teaches a frangible member made from at least one of cement, plastic and glass (Para 0003, frangible element is “made from glass, hardened glass, ceramics etc.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mata by using the material such as glass as disclosed by Hiorth because it would be a simple substitution of one known frangible material for another with predictable results in the art, as evidenced by its use in another frangible wellbore application in Hiorth.

Regarding claim 11, while Mata teaches that the feature/tagging assembly “may be positioned within and coupled to profiles or otherwise secured within casing string 40” in any number of different ways (Para 0025), wherein the tagging assembly comprises a sealing element.  
	Hiorth teaches a coupling means for an assembly comprises a sealing element (Fig 2A-2B, assembly 20 is retained by sealing element 30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mata by having the assembly mounting arrangement with a seal as disclosed by Hiorth because Mata makes clear that any number of different mounting arrangements are possible and one would look for a predictable means of securing an assembly to an outer tubular such as that disclosed by Hiorth.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mata (US 20160222778 A1), in view of Velez (US 20130310961 A1).

Regarding claim 14, Mata is silent on wherein the force distribution component includes a plurality of segments and is made from a polymer material.  
	Velez teaches the force distribution component includes a plurality of segments and is made from a polymer material (Para 0037, a “photopolymer resin” is used to create multiple layers/segments of a downhole tool. This is applicable to a myriad number of conveyed downhole tool such as the force distribution component of Mata, see Abstract of Velez).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mata by manufacturing the conveyed downhole tool, thus resulting in the claimed limitation, as disclosed by Velez because it would be “designed to withstand the harsh environments downhole which may include temperatures of 250.degree. C. or higher and pressures of 25,000 psi or higher” (Para 0004 of Velez).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Styler (US 20190093454 A1) teaches a downhole tool including a tubular mandrel; an adapter housing coupled to the mandrel; a guide sleeve disposed within the adapter housing; a movable sleeve configured for sliding movement within the guide sleeve; and a retainer positioned uphole of the movable sleeve.
Bailey (US 5035292 A) teaches a whipstock mill for milling through the casing wall which incorporates a pressure drop tattletale to signal the operator that the milling operation should be halted. 
Holder (US 20150275643 A1) teaches a coded marker is positioned on the tubular body and a propellant chamber is positioned on an outside surface of the tubular body with a location and stimulation method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676